2. (
- Before the vote:
rapporteur. - (PL) Mr President, we are discussing Directive 95. I had the honour of reporting on its amendment to the House in September of last year. It is basically concerned with checking functions, as this Directive contains a large number of technical details relating to vehicles, loads and roads. In 1996 a new comitology procedure was introduced, i.e. a regulatory procedure combined with checking.
Our committee would like to put forward that the new regulatory procedure, combined with checking, should be introduced as part of the framework of the European Commission's competencies as a condition of implementing the updated Directive 95. The dignity of the European Parliament will not suffer as a result. We shall avoid excessive detail in our control function. The committee adopted this draft regulation unanimously. I would ask the House also to speak with a unanimous voice.
.